FRANK, Acting Chief Judge.
Christopher Carden sued the Chief of Police of the City of Clewiston, claiming that the police chief failed to comply with his public records request. The trial court denied Carden’s petition for writ of mandamus on the ground that the police chief had responded to the request. When Carden moved for rehearing, the court denied the motion as untimely. We reverse.
Carden’s motion was filed within ten days from the rendition of the order it was timely. Although it appears the trial court correctly denied the original petition because the police chief had complied with Carden’s request for certain police reports, there remained an additional issue concerning the special service charge that the chief required for his staff to research records that were not on computer — an amount in excess of $4,000.00. An excessive charge could well serve to inhibit the pursuit of rights conferred by the Public Records Act. Because section 119.07(l)(b), Florida Statutes (1995), requires special service charges to be “reasonable,” the police chief should be required to explain in more detail the reason for the magnitude of the assessment.
Reversed and remanded for rehearing.
PARKER, J., and FICARROTTA, GASPER J., Associate Judge, concur.